IN
THE
TENTH
COURT OF APPEALS
_______________
                       
                                       No.
10-04-00081-CR
 
        WILLIAM
CHARLES WEBB,
 
                                                                             Appellant
        v.
 
        THE STATE
OF TEXAS, 
 
                                                                             Appellee
 
_____________________
                           
From the 54th District Court
McLennan County, Texas
Trial Court No. 2002-216-C
 

MEMORANDUM Opinion

 
            Appellant
has filed a motion to withdraw his notice of appeal under Rule of Appellate
Procedure 42.2(a).  See Tex. R. App. P. 42.2(a); McClain v.
State, 17 S.W.3d 310, 311 (Tex.
App.—Waco 2000, no pet.) (per curiam). 
We have not issued a decision in this appeal.  Appellant personally signed a “Withdrawal of
Notice of Appeal” attached to the motion. 
The Clerk of this Court has sent a duplicate copy to the trial court
clerk.  Id.  Accordingly, the appeal is dismissed.
PER
CURIAM
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal dismissed
Opinion delivered and filed August 18, 2004
Do not publish
[CR25]